3. Press freedom in Kenya
The next item is the debate on six motions for resolutions on press freedom in Kenya.
author. - Mr President, freedom of the press is synonymous with freedom of expression and democracy. This does not, of course, apply in an ideal fashion in our society, in which media barons as well as government and political party media interference are not unheard of, but is rather prominent in some western countries, not excluding the USA and some EU Member States. However, at least as far as legislation is concerned, the media in our societies are given the theoretical protection of the law they need to function as near properly as possible.
This is where we beg to differ with the Kenyan Government, which is introducing legislative measures that can be used for possible repression and persecution of the press by the state. We therefore call on the Kenyan authorities to reconsider their stance on the matter and give their mass media the legislative freedom they need in order to try, at least, to function as democratically as possible. The Kenyan Government must understand and accept that the protection of the press is essential for their country's road to betterment of living standards for its citizens. We hope and trust that the plea we have made through this resolution will not be seen as interference but as friendly advice to the Government of Kenya, that it will be taken seriously into consideration and that there will be wiser reconsideration of what they have been doing so far.
Mr President, Kenya has been in the throes of a serious political crisis for a long time. The current President, Mr Kibaki, is implementing measures which are clearly intended to restrict the freedom of speech and of the press. On 2 January 2009, he violated the provisions of the Declaration of Human Rights and the African Charter of Human Rights by sanctioning amendments to what is known as the Kenya Communications Bill of 1998, giving the national authorities new rights, including the right to dismantle broadcasting and communications equipment, as well as to control and alter the content of mass media publications. The international community unanimously declared this to be a further step towards media censorship in Kenya.
Moreover, in spite of earlier commitments arising from agreements signed to establish Kenya's grand coalition government, the President failed to consult the Prime Minister in office regarding either this decision or any further decisions. This exacerbated the crisis in Kenya, which had already lasted for over a year and which had claimed around 1 000 victims and left 350 000 people homeless. The European Union cannot stand by while fundamental freedoms are being blatantly violated.
We should welcome the Kenyan President's assurances that the amendments will be revised and that all political powers will be consulted on this matter, in order to give these amendments a new, democratic quality and ensure the broad support of Kenyan society. The European Union must support these measures and monitor them in detail, fostering pluralism during the process of building a civil society. At the same time, the Kenyan authorities should take stronger action to introduce a state of normality in the country, including the creation of a special committee, consisting of local and international experts, to punish those guilty of violence and of causing the crisis last year. There is a chance that these measures will stabilise the internal situation and prevent a humanitarian disaster, which inevitably threatens this Eastern African country with a population of ten million.
author. - Mr President, I regret the signing of the Kenya Communications (Amendment) Bill by President Kibaki. This act disregards the rights to freedom of expression and press freedom as enshrined in the Universal Declaration of Human Rights and echoed by other international conventions, including the African Charter on Human and Peoples' Rights.
This act would give considerable powers to the Kenyan Information Minister to raid media houses deemed to be a threat to national security and to dismantle broadcasting equipment. The act will also give the state the power to regulate contents to be aired and published by electronic and print media respectively. I welcome, however, President Kibaki's recent move to revise this media law and his gesture to consider amendments to legislation proposed by members of the media.
Freedom of expression is a fundamental human right, as stated in Article 19 of the Universal Declaration of Human Rights. I call on the Kenyan Government to initiate a stakeholder consultation in order to build consensus on how to better regulate the communications industry without interfering with press freedom and without infringing rights contained within the Universal Declaration.
Finally, I would like to underline the need to adjust the culture of impunity in Kenya in order to bring those responsible for the post-election violence a year ago to justice. I call for the setting-up of an independent commission consisting of local and international legal experts who would carry out investigations and prosecutions into the violent events following the flawed elections in December 2007.
Mr President, Kenya has a violent past. After the Second World War, when Europe slowly came to accept that the independence of African countries was eventually inevitable, Kenya was emphatically excluded, as was the country we now know as Zimbabwe. According to colonial rulers, there were too many foreign colonists and too many foreign economic interests in those countries to be able to leave them in the hands of the predominantly black populations.
Unlike other West African countries, independence in Kenya did not come about peacefully, but only following a protracted and violent struggle by the independence movement Mau Mau. This need for a violent struggle has laid the foundations for continued violence and intimidation. The victors mainly belong to one major tribe, the Kikuyu. Other population groups have always been kept in opposition, where necessary on the strength of rigged election results. The latest presidential elections proved once again that a non-Kikuyu cannot become President, not even if the majority of voters vote for him.
Thanks to a compromise, the opposition candidate is now Prime Minister and domestic peace seems to be restored. While, out of the two African countries with rigged presidential elections, Zimbabwe is considered the country with the bad compromise, Kenya has been praised as the country with the good compromise. For years, Western Europe and America considered Kenya to be a major success story. It was a country with relative prosperity, freedom for international businesses, friendship with the West and attention for tourists. Kenya has now lost that success-story image. A food shortage and a new press law have made for renewed tension. This food shortage is partly attributable to the fact that the President, in exchange for the construction of the port, has leased out 40 000 hectares of farm land to the oil state Qatar for food supplies.
The press law appears to be a lever which the President uses to restrict the power of the coalition government and to eliminate critical opponents. This is all the more shocking, given that this law came about without the Prime Minister even being consulted. The coalition compromise between the President and the Prime Minister is in jeopardy if the President is given the capability of bypassing the Prime Minister, restricting the role of the government and protecting his own role against the critical press.
on behalf of the PPE-DE Group. - Mr President, until last year's violence, Kenya had a reputation as one of Africa's politically more stable countries and had a tradition of a relatively free and robust press.
President Kibaki needs to realise that political stability and a free press are mutually reinforcing. This restriction of freedom of speech, as proposed, is unbecoming for a country led by a man who came to power promising a new era of openness and transparency. Unfortunately, it seems that many senior politicians in Kenya have still not developed a sufficiently thick skin to handle the inevitable barbs of a free press and a democracy. I hope that President Kibaki will take our advice and change his mind. That would reassure us of Kenya's purported commitment to a free society under a power-sharing coalition government. It would also strengthen Kenya's case for moral authority and leadership in an unstable region.
I welcome the President's pledge now to consider amendments to this bill and to consult more widely with the media. Given that Prime Minister Raila Odinga and the ODM, his party, are vigorously opposed to this legislation, it is also vital for the stability of the Government that it does not become even more of an inflammatory and divisive political issue.
on behalf of the PSE Group. - Mr President, I am glad to have the opportunity to speak on this joint motion for a resolution on press freedom in Kenya. A year ago, like many others, I was dismayed and disappointed that, after flawed presidential elections in Kenya, street demonstrations led to riots and ethnic clashes that spread across the country, killing more than a thousand people and leaving another 350 000 people homeless. Those responsible for the post-election violence a year ago must be brought to justice and a period of reconciliation and tolerance is now essential for Kenya.
In this context, it is very bad news that, on Friday 2 January 2009, President Kibaki signed the Kenya Communications (Amendment) Bill 2008, which amends the Kenya Communications Act of 1998. This bill flies in the face of press freedom and disregards international conventions signed up to by the Kenyan Government. Two sections effectively introduce direct media censorship by the Government. Section 88 gives the Information Minister considerable powers to raid and dismantle broadcasting equipment from a media house that is deemed to be a threat to national security. Section 46 gives the state the power to regulate contents to be aired and published by both electronic and print media. Within Kenya, the bill has been opposed by journalists, by Prime Minister Odinga and by the ODM, and its passing highlights a serious lack of consultation within the current grand coalition. I regret the passing of this bill and urge that any revision of the media law takes account of the many, many reservations expressed.
Mr President, as a member of Solidarność, and someone who has experienced martial law in Poland, I know that freedom of speech is the lifeblood of democracy. The Kenyan Government signed and ratified the Universal Declaration of Human Rights and other international conventions, including the African Charter on Human and Peoples' Rights. These conventions include the right to freedom of speech.
Today, the Eastern Africa Journalists Association informs us that the government intends to introduce censorship in Kenya. I hope that President Kibaki will refrain from any amendments to legislation concerning the media, which could infringe the freedom of speech. I call on the Kenyan authorities to relinquish their plans to introduce censorship, to build consensus in order to foster the freedom of the press and the public communications sector. I hope that the rights of religious and ethnic minorities will be respected in Kenya. A year ago, over a thousand people died during protests linked to the elections and 350 000 people fled their homes. I hope that those responsible for these incidents will be justly punished.
(PL) Mr President, even if it is true that some of the private media in Kenya helped to instigate riots following the emotional election campaign, this is no justification for restricting the freedom of speech.
The attack on the freedom of the press in Kenya also involved the violation of the fundamental principles of parliamentary democracy. It is worth stressing that the new legislation was adopted by 25 out of the 220 members of parliament. This is an utterly inconceivable situation. What is worse is that, until that point, Kenya had boasted one of the most developed and pluralistic press networks in the whole of Africa. This will change after the new legislation is implemented, which will allow special services to interfere in the activities of the media, close down editorial sections and control the printed or spoken word. Restricting the freedom of the media sector in the name of national security can only have the opposite effect to the one intended.
(LT) Why are we concerned with freedom of the press in Kenya? Why is the European Parliament debating this issue as a case of human rights violation as a matter of urgency?
Firstly because freedom of speech is a fundamental human right, as laid down in Article 19 of the Universal Declaration of Human Rights, to which Kenya is a signatory. Therefore, it, like other signatory countries, must not only observe its spirit, but follow it to the letter.
The demonstrations which took place almost a year ago after the Presidential elections in Kenya and grew into riots and ethnic conflict, in which more than 1 000 people were killed and tens of thousands were left homeless, is the strongest argument for not allowing similar events to be repeated. Therefore, the Kenyan Government and President should act together and honour their own obligations to respect freedom of the press, speech and assembly. In addition - and this is particularly important - they should fight impunity and call to account those who are responsible for the riots which took place a year ago.
Mr President, while we are debating humanitarian issues and freedom of the press in third countries, I take the opportunity to inform the House that, according to media reports from Gaza, the offices of the UN which were bombarded earlier on today by the Israeli forces are completely ablaze and all the UN humanitarian aid which was stored there, much of it sent by the EU, has been completely destroyed. The same fate has befallen the offices of Reuters and of other international journalists in Gaza. I wish to record that I share the view of the UN Secretary-General, Mr Ban Ki-moon, currently in Israel, who is reportedly completely outraged at the Israeli authorities.
Mr Matsakis, thank you for this declaration, but I am not supposed, in theory, to accept it because the rules require that when you ask to speak by catching my eye, it must be on the subject under discussion, which is, I would remind you, the freedom of the press in Kenya, even though the events to which you have referred are indeed dramatic, as everybody agrees.
(PL) Mr President, the European Parliament's Resolution on press freedom in Kenya highlights an important issue. Dictatorships begin with restrictions on the freedom of the press and information, as well as civil rights. I hope that this process will be halted by international and internal action. I think that President Kibaki and Prime Minister Odinga will take appropriate action. The Resolution, which I support, will certainly help the process of democratisation in Kenya.
(PL) Mr President, during the Communist period, both in Poland and in other countries, one of the provisions of the criminal code stipulated that any person disseminating information that could lead to civil disorder would be punished. This kind of provision was exceptionally useful as a stick for beating not only individuals but also, and above all, the press. Today, we see similar intentions behind the legislative endeavours in Kenya. One cannot state, as an argument or a threat, that the press must be muzzled as it might cause trouble in the country. That is no justification or explanation for this kind of censorship. The press is there to provide people with information, which is a real cornerstone of democracy.
Mr President, ladies and gentlemen, I would like to begin by emphasising that freedom of expression, including television and radio, is one of the pillars on which the EU rests. This freedom is among the key European values and it cannot be called into question.
The 'Communication Act' of 2008 which became law in Kenya on 2 January 2009, includes some points which, in our opinion, might encroach upon media freedom. We therefore noticed with satisfaction the recent decision of President Kibaki on 7 January to revise some disputed sections of this Act. We are delighted that Mr Kibaki authorised the Minister for Information and Communications and the Attorney General to meet with media representatives in order to propose changes to this law that would eliminate these fears.
Freedom of expression and freedom of the press form part of public affairs administration in the broadest sense of the term and this, in itself, is at the centre of EU development strategy. I frankly take the view that a free and responsible press is an essential precondition for democracy and the legal state, which are integral components for sustainable development. Only on the basis of dialogue will the media and the Kenyan Government be able to develop a common understanding and build mutual respect. Thus, the European Commission looks forward with interest to the results of the various meetings which will take place in Kenya between the parties involved and it hopes that relevant parties will reach agreement on appropriate recommendations for proposals to amend the media law.
As far as the post-election violence is concerned, the Commission welcomes the report of the investigative commission on the violence (the Waki Report). It appreciates the undertaking of the Kenyan Government to implement the report recommendations, including the establishment of a special tribunal to ensure that the people responsible for the violence will have to answer for their acts.
The debate is closed.
The vote will take place immediately.
Written statements (Rule 142)
At the start of 2009, democracy in Kenya suffered in the form of a blow against the freedom of the press. President Mwai Kibaki has signed a law, although he has subsequently had a change of heart, which grants the Kenyan authorities the right to carry out raids on editorial offices, tap journalists' telephone calls and check the content of broadcasts on the grounds of 'national security'. As if these abuses were not enough, the law also stipulates huge fines and terms of imprisonment for reporters found guilty of 'anti-government' practices. Although President Kibaki has ordered these provisions to be amended a week later, we are not aware as to what these 'amendments' envisage.
This law, in its initial form, is a reminder of the dark days of dictatorship, when the Kenyan press was brought to its knees. Kenya is currently a democracy and I firmly believe that no one, President Kibaki included, wants to return to those times. An attack against press freedom is an attack against democracy. The international community must continue to put pressure on the Kenyan authorities to treat civil liberties responsibly, especially press freedom.
Ladies and gentlemen, Kenya is acting in contravention of the Universal Declaration of Human Rights and the African Charter on Human and Peoples' Rights. Such fundamental pillars of democracy as freedom of speech and freedom of the press are not respected. The free press is in serious danger.
State control and censorship were sections of a draft amendment to a communications bill. Through the ill-considered action of President Kibaki, these have now become law.
It is unheard of that the government should possess the right to organise raids on the editorial offices of newspapers and broadcasters and check what is broadcast and in what form. That is far from a democratic society.
It is essential that the existing legal provisions should be amended. It is possible to regulate the press without endangering freedom of speech and the freedom of the press. This must be done as soon as possible.